       Case 2:20-cr-00113-JAM Document 19 Filed 10/02/20 Page 1 of 3


1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    BENJAMIN GALLOWAY, #214897
     Chief Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: (916) 498-5700
     Fax: (916) 498-5710
5    Ben_Galloway@fd.org
6    Attorney for Defendant
     CARLOS BIVIESCAS
7
8                             IN THE UNITED STATES DISTRICT COURT
9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                  )   Case No. 2:20-CR-00113-JAM
11                                              )
     Plaintiff,                                 )   STIPULATION AND ORDER TO CONTINUE
12                                              )   STATUS CONFERENCE
     vs.                                        )
13                                              )
     CARLOS BIVIESCAS                           )   DATE: October 6, 2020
14                                              )   TIME:  9:15 a.m.
                                                )   JUDGE: Hon. John A. Mendez
15   Defendant.                                 )
                                                )
16
17          IS HEREBY STIPULATED by and between McGregor W. Scott, United States

18   Attorney, through Adrian Kinsella, Assistant United States Attorney, attorney for Plaintiff, and

19   Heather Williams, Federal Defender, through Assistant Federal Defender Benjamin D.

20   Galloway, attorneys for Carlos Biviescas, that the status conference scheduled for October 6,

21   2020 at 9:15 a.m. be continued to November 10, 2020.
22
            The prosecution provided supplemental discovery requested by the defense. The defense
23
     requires time to review that discovery and conduct investigation.
24
25          Based upon the foregoing, the parties agree time under the Speedy Trial Act should be

26   excluded of from the date the parties stipulated through and including November 10, 2020

27   pursuant to 18 U.S.C. §3161(h)(7)(A) and (B)(iv)[reasonable time to prepare], General Order

28   479, Local Code T4 based upon continuity of counsel and defense preparation.

                                                     -1-
       Case 2:20-cr-00113-JAM Document 19 Filed 10/02/20 Page 2 of 3


1
2    Dated: October 1, 2020
                                        HEATHER E. WILLIAMS
3                                       Federal Defender
4
                                        /s/ Benjamin Galloway
5                                       BENJAMIN GALLOWAY
                                        Chief Assistant Federal Defender
6                                       Attorney for Defendant
                                        CARLOS BIVIESCAS
7
     Dated: October 1, 2020             /s/ Adrian Kinsella
8                                       ADRIAN KINSELLA
                                        Assistant United States Attorney
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          -2-
       Case 2:20-cr-00113-JAM Document 19 Filed 10/02/20 Page 3 of 3


1                                                  ORDER
2           IT IS HEREBY ORDERED, the Court, having received, read, and considered the parties’
3    stipulation, and good cause appearing therefrom, adopts the parties’ stipulation in its entirety as
4    its order. The Court specifically finds the failure to grant the requested date in this case would
5    deny counsel reasonable time necessary for effective preparation, taking into account the
6    exercise of due diligence. The Court finds the ends of justice is served by granting the requested
7    date and outweigh the best interests of the public and defendant in a speedy trial.
8           The Court orders the time from the date the parties stipulated, up to and including
9    November 10, 2020, shall be excluded from computation of time within which the trial of this
10   case must be commenced under the Speedy Trial Act, pursuant to 18 U.S.C. § 3161(h)(7)(A)
11   and(B)(iv) [reasonable time for counsel to prepare], General Order 479, and (Local Code T4). It
12   is further ordered that the status conference shall be set to November 10, 2020, at 9:15 a.m.
13
14    DATED: October 1, 2020                           /s/ John A. Mendez
15                                                     HONORABLE JOHN A. MENDEZ
                                                       UNITED STATES DISTRICT COURT JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      -3-
